        Case 3:15-cv-03747-JD Document 442 Filed 04/17/20 Page 1 of 7




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SHAWN A. WILLIAMS (213113)
   JOHN H. GEORGE (292332)
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5
   shawnw@rgrdlaw.com
 6 jgeorge@rgrdlaw.com                                   EDELSON PC
                                                         JAY EDELSON (pro hac vice)
 7 LABATON SUCHAROW LLP                                  BENJAMIN RICHMAN (pro hac vice)
   MICHAEL P. CANTY (pro hac vice)                       ALEXANDER G. TIEVSKY (pro hac vice)
 8 CORBAN S. RHODES (pro hac vice)                       350 North LaSalle Street, 14th Floor
   140 Broadway                                          Chicago, IL 60654
 9 New York, NY 10005                                    Telephone: 312/589-6370
   Telephone: 212/907-0700                               312/589-6378 (fax)
10 212/818-0477 (fax)                                    jedelson@edelson.com
   mcanty@labaton.com                                    brichman@edelson.com
11 crhodes@labaton.com                                   atievsky@edelson.com

12 Attorneys for Plaintiffs

13 [Additional counsel appear on signature page.]

14                                      UNITED STATES DISTRICT COURT

15                                     NORTHERN DISTRICT OF CALIFORNIA

16                                         SAN FRANCISCO DIVISION

17 In re FACEBOOK BIOMETRIC                          )   Master File No. 3:15-cv-03747-JD
   INFORMATION PRIVACY LITIGATION                    )
18                                                   )   CLASS ACTION
                                                     )
19 This Document Relates To:                         )   PLAINTIFFS’ STATUS REPORT
                                                     )
20             ALL ACTIONS.                          )
                                                     )
21

22

23

24

25

26
27

28


     Cases\4827-8760-2874.v1-4/17/20
        Case 3:15-cv-03747-JD Document 442 Filed 04/17/20 Page 2 of 7




 1             Counsel for plaintiffs hereby submit this status report regarding the memorialization of the

 2 settlement and motion for preliminary approval.

 3             WHEREAS, on January 15, 2020, the parties engaged in a full-day, in-person mediation in

 4 San Francisco, California, overseen by former United States Ambassador to Australia Jeff Bleich,

 5 and reached an agreement in principle to resolve the claims asserted in the consolidated complaint

 6 (ECF No. 40) in the above-referenced action;

 7             WHEREAS, on February 6, 2020, the parties appeared before this Court for a status

 8 conference, during which parties reported that they had reached such an agreement and would

 9 work toward finalizing the agreement and filing the necessary preliminary approval motion and

10 related documents by March 12, 2020;

11             WHEREAS, since January 2020, the parties have worked diligently toward finalizing the

12 settlement and motion for preliminary approval, ensuring compliance with Rule 23 of the Federal

13 Rules of Civil Procedure and the Northern District California Guidelines Regarding the Settlement

14 of Class Actions;

15             WHEREAS, on March 11, 2020, the parties submitted a Joint Request for Extension,

16 explaining that Facebook’s engineers required additional time to compile and confirm class

17 membership data and for class counsel to evaluate and confirm the accuracy of Facebook’s work,

18 which the Court granted on March 13, 2020 (ECF No. 440);
19             WHEREAS, in the weeks after the Court’s March 13 Order, the impact of the COVID-19

20 pandemic on the progress in this case increased substantially as state and local governments issued

21 mandatory shelter-in-place orders that covered Facebook’s headquarters in Menlo Park (March

22 17, 2020) and the offices of the attorneys in this action in San Francisco (March 17, 2020), Chicago

23 (March 21, 2020), New York (March 22, 2020), and Boca Raton (March 28, 2020);

24             WHEREAS, Facebook – due in part to increased delays caused by the COVID-19

25 pandemic – has only recently provided portions of the class membership data that plaintiffs need

26 to both assess the estimated class size as well as class notice procedures;
27             WHEREAS, plaintiffs continue to engage with Facebook and Ambassador Bleich to obtain

28 additional information concerning class membership data necessary to finalize the settlement and

     PLAINTIFFS’ STATUS REPORT - 3:15-cv-03747-JD                                                       -1-
     Cases\4827-8760-2874.v1-4/17/20
        Case 3:15-cv-03747-JD Document 442 Filed 04/17/20 Page 3 of 7




 1 move the Court for approval. However, due in part to Ambassador Bleich’s schedule, additional

 2 time is needed to work with him to complete settlement papers;

 3             THEREFORE, plaintiffs are also mindful that this Court will not grant any further

 4 extensions on this issue, and consistent with the Court’s March 13, 2020 Order, and unless

 5 otherwise ordered by the Court or a motion for preliminary approval is filed and granted, plaintiffs

 6 understand they must be prepared to appear before the Court on June 25, 2020, for the final pre-

 7 trial conference.

 8    DATED: April 16, 2020                        ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
 9                                                 SHAWN A. WILLIAMS
                                                   JOHN H. GEORGE
10

11
                                                                 s/ Shawn A. Williams
12                                                              SHAWN A. WILLIAMS

13                                                 Post Montgomery Center
                                                   One Montgomery Street, Suite 1800
14                                                 San Francisco, CA 94104
                                                   Telephone: 415/288-4545
15                                                 415/288-4534 (fax)

16                                                 ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
17                                                 PATRICK J. COUGHLIN
                                                   ELLEN GUSIKOFF STEWART
18                                                 LUCAS F. OLTS
                                                   RANDI D. BANDMAN
19                                                 655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
20                                                 Telephone: 619/231-1058
                                                   619/231-7423 (fax)
21
                                                   ROBBINS GELLER RUDMAN
22                                                   & DOWD LLP
                                                   PAUL J. GELLER*
23                                                 STUART A. DAVIDSON*
                                                   CHRISTOPHER C. GOLD*
24                                                 120 East Palmetto Park Road, Suite 500
                                                   Boca Raton, FL 33432
25                                                 Telephone: 561/750-3000
                                                   561/750-3364 (fax)
26
27

28

     PLAINTIFFS’ STATUS REPORT - 3:15-cv-03747-JD                                                   -2-
     Cases\4827-8760-2874.v1-4/17/20
        Case 3:15-cv-03747-JD Document 442 Filed 04/17/20 Page 4 of 7




 1
                                                LABATON SUCHAROW LLP
 2                                              MICHAEL P. CANTY*
                                                CORBAN S. RHODES*
 3

 4                                              _________/s/ Michael P. Canty_________
                                                        MICHAEL P. CANTY
 5
                                                140 Broadway
 6                                              New York, NY 10005
                                                Telephone: 212/907-0700
 7                                              212/818-0477 (fax)
 8                                              EDELSON PC
                                                JAY EDELSON*
 9                                              BENJAMIN RICHMAN*
                                                ALEXANDER G. TIEVSKY*
10                                              350 North LaSalle Street, 14th Floor
                                                Chicago, IL 60654
11                                              Telephone: 312/589-6370
                                                312/589-6378 (fax)
12
                                                EDELSON PC
13                                              RAFEY BALABANIAN
                                                LILY HOUGH
14

15
                                                _________/s/ Rafey Balabanian _________
16                                                      RAFEY BALABANIAN
17                                              123 Townsend Street, Suite 100
                                                San Francisco, CA 94107
18                                              Telephone: 415/212-9300
                                                415/373-9435 (fax)
19
                                                Attorneys for Plaintiffs
20                                              * = appearance pro hac vice
21

22

23

24

25

26
27

28

     PLAINTIFFS’ STATUS REPORT - 3:15-cv-03747-JD                                         -3-
     Cases\4827-8760-2874.v1-4/17/20
        Case 3:15-cv-03747-JD Document 442 Filed 04/17/20 Page 5 of 7




 1                                       CERTIFICATE OF SERVICE

 2             I hereby certify under penalty of perjury that on April 16, 2020, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and

 5 I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                        s/ Shawn A. Williams
                                                          SHAWN A. WILLIAMS
 8                                                        ROBBINS GELLER RUDMAN
                                                                 & DOWD LLP
 9                                                        Post Montgomery Center
                                                          One Montgomery Street, Suite 1800
10                                                        San Francisco, CA 94104
                                                          Telephone: 415/288-4545
11                                                        415/288-4534 (fax)
                                                          E-mail: shawnw@rgrdlaw.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


     Cases\4827-8760-2874.v1-4/17/20
4/17/2020       Case 3:15-cv-03747-JD Document 442         Filed 04/17/20 Page 6 of 7
                                                      CAND-ECF-

Mailing Information for a Case 3:15-cv-03747-JD In re Facebook Biometric Information Privacy Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Rafey Sarkis Balabanian
      rbalabanian@edelson.com,docket@edelson.com

      Randi D. Bandman
      randib@rgrdlaw.com,e_file_sd@rgrdlaw.com

      James E Barz
      jbarz@rgrdlaw.com

      Joel H. Bernstein
      jbernstein@labaton.com,JGardner@labaton.com,kgutierrez@labaton.com,cvillegas@labaton.com,RKamhi@labaton.com,1375722420@filings.docketbird.com,electro

      Michael P. Canty
      mcanty@labaton.com,lpina@labaton.com,7677707420@filings.docketbird.com,fmalonzo@labaton.com,acarpio@labaton.com,electroniccasefiling@labaton.com

      Albert Y. Chang
      achang@bottinilaw.com,sammirati@bottinilaw.com

      Vincent Connelly
      vconnelly@mayerbrown.com,courtnotification@mayerbrown.com

      Patrick J. Coughlin
      PatC@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Stuart Andrew Davidson
      sdavidson@rgrdlaw.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com,sdavidson@ecf.courtdrive.com

      Mark Dearman
      mdearman@rgrdlaw.com,e_file_sd@rgrdlaw.com,MDearman@ecf.courtdrive.com,e_file_fl@rgrdlaw.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Jay Edelson
      jedelson@edelson.com,docket@edelson.com

      Amanda M. Frame
      aframe@rgrdlaw.com

      Paul J. Geller
      pgeller@rgrdlaw.com,swinkles@rgrdlaw.com,swinkles@ecf.courtdrive.com,e_file_fl@rgrdlaw.com,pgeller@ecf.courtdrive.com

      Paul Jeffrey Geller
      pgeller@rgrdlaw.com

      John Hamilton George
      jgeorge@rgrdlaw.com

      Christopher Chagas Gold
      cgold@rgrdlaw.com,CGold@ecf.courtdrive.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Lauren R Goldman
      lrgoldman@mayerbrown.com,gtmiller@mayerbrown.com,5357426420@filings.docketbird.com,TStruwe@mayerbrown.com,courtnotification@mayerbrown.com,jma

      Ellen Anne Gusikoff-Stewart
      elleng@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Jeffrey Gutkin
      gutkinjm@cooley.com,eFilingNotice@cooley.com,carol-dickerson-7279@ecf.pacerpro.com,john-brocales-7263@ecf.pacerpro.com,efiling-notice@ecf.pacerpro.com

      Frank S Hedin
      fhedin@hedinhall.com

      Lily E. Hough
      lhough@edelson.com,docket@edelson.com

      Ross M Kamhi
      rkamhi@labaton.com,8349713420@filings.docketbird.com,lpina@labaton.com,electroniccasefiling@labaton.com

      David Philip Milian
      DMilian@CareyRodriguez.com,ecf@careyrodriguez.com

      John Nadolenco
      jnadolenco@mayerbrown.com,los-
      docket@mayerbrown.com,jaustgen@mayerbrown.com,tstruwe@mayerbrown.com,gtmiller@mayerbrown.com,2071822420@filings.docketbird.com,srhernandez@ma



https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102329613932893-L_1_0-1                                                                                 1/2
4/17/2020                   Case 3:15-cv-03747-JD Document 442  Filed 04/17/20 Page 7 of 7
                                                           CAND-ECF-
      Alexander Nguyen
      anguyen@edelson.com,docket@edelson.com

      Richard E Nowak
      rnowak@mayerbrown.com,courtnotification@mayerbrown.com,8637213420@filings.docketbird.com

      Lucas F. Olts
      Lolts@rgrdlaw.com,e_file_sd@rgrdlaw.com,LOlts@ecf.courtdrive.com

      Archis A. Parasharami
      aparasharami@mayerbrown.com

      Archis Ashok Parasharami
      aparasharami@mayerbrown.com,4085092420@filings.docketbird.com,wdc.docket@mayerbrown.com

      Matthew David Provance
      mprovance@mayerbrown.com,1004824420@filings.docketbird.com,courtnotification@mayerbrown.com

      Michael E Rayfield
      mrayfield@mayerbrown.com

      Corban S Rhodes
      crhodes@labaton.com,lpina@labaton.com,3936743420@filings.docketbird.com,sauer@labaton.com,electroniccasefiling@labaton.com

      Michael Graham Rhodes
      rhodesmg@cooley.com,eFilingNotice@cooley.com,carol-dickerson-7279@ecf.pacerpro.com,john-brocales-7263@ecf.pacerpro.com,emortensen@cooley.com,efiling-
      notice@ecf.pacerpro.com,cdickerson@cooley.com

      Benjamin Harris Richman
      brichman@edelson.com,docket@edelson.com

      Frank Anthony Richter
      frichter@rgrdlaw.com

      Whitty Somvichian
      wsomvichian@cooley.com,john-brocales-7263@ecf.pacerpro.com,efiling-notice@ecf.pacerpro.com,swarren@cooley.com

      Lawrence A. Sucharow
      lsucharow@labaton.com,lpina@labaton.com,electroniccasefiling@labaton.com

      Alexander Glenn Tievsky
      atievsky@edelson.com,docket@edelson.com

      Lesley Elizabeth Weaver
      lweaver@bfalaw.com,emily-aldridge-5965@ecf.pacerpro.com,lesley-weaver-4669@ecf.pacerpro.com

      Shawn A. Williams
      shawnw@rgrdlaw.com,ShawnW@ecf.courtdrive.com,smorris@rgrdlaw.com,kmccarty@rgrdlaw.com,e_file_sd@rgrdlaw.com,SAlexander@rgrdlaw.com,smorris@ecf.

      Mark R Winston
      mwinston@labaton.com,kgutierrez@labaton.com,electroniccasefiling@labaton.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

Vincent               J. Connelly
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606

Facebook Inc.
Cooley LLP
3000 El Camino Real
Five Palo Alto Square
Palo Alto, CA 94306-2155




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102329613932893-L_1_0-1                                                                                                  2/2
